Title: To George Washington from Rachel Levy, 26 July 1789
From: Levy, Rachel
To: Washington, George



Baltimore July 26 1789

Whilst all the world are hurrying to New York in hopes of obtaining offices, will you revered Sir, permit me to make an application (tho at a more awfull distance), it is for my second Son, a minor, that I dare thus to intrude on your time and benevolence—I intreated Mrs Washington (with my respects) to beg you would allow me to hold a place in your recolecktion; foreboding (altho’ fortune seemed to smile at that period) I should ’ere long become an humble supplicant, the Lad I am now soliciting for, is nearly of age, brought up for a Merchant, without a Capital to put into trade, and his Father unable to asist him; he would be rejoiced in a post; the duties of which he could perform with honour to himself and connections; any of the Subordinate branches would satisfy him at present, ’till by proveing his ability and Integrity he may recommend himself to a more honorable Employment; the slightest hint from you my good Sir will be sufficient. Mr Robert Morris (who is personally acquainted with him) can give you every information you may think necessary.
And now my worthy Sir will you pardon me for thus boldly takeing the advantage of the honour of a former acquaintance in rushing into your presence with so little ceremony; that alone must plead my apology. knowing your disposition, could

I resist applying to the Fountain Head when conscious that each flowing Stream was intended for the benefit of the Unfortunate? I am with my best wishes for Mrs Washington And with the utmost Submission your very Obedient

Rachel Levy

